DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 12-25, and 27-34 renumbered as claims 1-32 are allowed.
The following is an examiners statement of reasons for allowance. 

Regarding Claims 1 and 16, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination of the other limitations in the claims, the claim features of, “transmitting information regarding a communication link between the node and a child node of the node, wherein the information regarding the communication link identifies at least one of: a subcarrier spacing of the communication link, a bandwidth of a bandwidth part of the communication link, or a frequency range of the communication link; and “wherein the configuration parameter is based at least in part on the information regarding the communication link”. 

Regarding Claims 10 and 25, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination of the other limitations in the claims, the claim features of, “receiving information regarding a communication link between a node and a child node of the node, wherein the information regarding the communication link identifies at least one of: a subcarrier spacing of the communication link, a bandwidth of a bandwidth part of the communication link, or a frequency range of the communication link; and wherein the determination of the configuration parameter is based at least in part on the information regarding the communication link”.

The teachings of Huawei et al. “DL transmission timing alignment for IAB”, 3GPP Draft, R1-1901534 discloses the claim features of “receiving information identifying a timing advance value and a timing assistance value” (i.e., Pg. 1 Section 1 i.e., TA and T_delta & Pg. 3 i.e., the parent node sends the TA value and timing offset T_delta to the IAB node) “wherein the timing assistance value is associated with a configuration parameter, wherein the configuration parameter comprises at least one of a granularity parameter or an accuracy parameter (i.e., Pg.’s 2-3, section “granularity of T_delta”) and “performing a downlink transmission to the child node based at least in part on the timing advance value and the timing assistance value and in accordance with the configuration parameter”, (i.e., Pg. 1 & Pg. 3 i.e., last paragraph of proposal 1 i.e., The IAB node triggers it DL TX timing adjustment…and sets its DL TX timing ahead of its parent link DL Rx timing by TA/2 + T_delta & Pg. 3 i.e., last paragraph of Proposal 3). However the teachings of Huawei fails to disclose the claim features of “transmitting information regarding a communication link between the node and a child node of the node, wherein the information regarding the communication link identifies at least one of: a subcarrier spacing of the communication link, a bandwidth of a bandwidth part of the communication link, or a frequency range of the communication link; and “wherein the configuration parameter is based at least in part on the information regarding the communication link” for performing the downlink transmission to the child node.  
3.	The dependent claims 2-9, 12-15, 17-24, and 27-34 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461